BY THE COURT.
“There is uncertainty as to the manner of Campbell’s nomination. The weight of the *291evidence is that the paper handed Wood by Doctor Whitaker did not show the full name or the initials of Campbell, nor was there any other description of Campbell thereon.
Cases have been cited holding that mistakes in the names of candidates do not invalidate ballots where the identity of the person intended to be voted for is definitely shown. We agree with the doctrine of those cases. In the cases cited there were either actual candidates or persons standing in a position where the identity was known to the voters. Where the intention of the voter is clear and where the mistake is merely in the name, it is undoubted that a court may correct the description and enforce the clearly established and definite intention of the voters.
■ Here there was no active candidate nor was there apy specific person, known to the voters, standing out for their consideration for the office, so as to raise a satisfactory inference that the voters had him- in mind, at the time of voting, or that it was the actual intention of enough of said voters to vote for relator, to constitute an election.
The evidence shows that there were four Campbells in Jackson Township and many more throughout other portions of the district. In the absence of satisfactory evidence that a sufficient number of the membership of the said Advisory Board had the identical John W. Campbell in mind, as the person voted for, to constitute an election, we feel that we are required to hold that John W. Campbell was not elected to the office in question and that, as against the relator, Frank E. Dill was entitled to hold over until a successor was legally elected and qualified.
On June 11, 1927, the Advisory Board was reassembled and went through the form of electing Frank E. Dill for the regular term as his own successor. The notice given of this snecial meeting was not sufficient to justify the election of Dill for the regular term. There was nothing in the notice which gave any hint that the purpose of the meeting was to elect a successor to Dill upon said Advisory Board. Consequently such election of Dill for the regular term was invalid and Dill’s only title, therefore. is as a holdover until his successor is regularly elected at a meeting of the Advisory Board of which due notice had been previously given to each member of the Board, specifically and definitely stating that'one of the purposes of the meeting to be called is the election of a member of the Board of Health for the regular term. The judgment of this court is, therefore, against the relator and in favor of the said Frank M. Dill as a holdover member pending the regular election and qualification of a successor in the manner herein provided.”
(Ferneding, Kunkle and Allread, JJ., concur.)